DETAILED ACTION
Notice of Pre-AIA  or AIA  Status	 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 Continued Examination Under 37 CFR 1.114
  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.
Obligation Under 37 CFR 1.56 – Joint Inventors
  	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Response to Amendment
 	Applicant’s amendment filed on May 3, 2022 has been entered.  Claims 2 and 8 have been amended, and new claim 13 has been added.  Claims 1, 7 and 12 are canceled.  Thus, claims 2-6, 8-11 and 13 are still pending in this application, with claim 13 being independent.
  	Applicant’s amendment of May 3, 2022 overcomes the following objections/rejections:
Objections to claims 8-11 for depending on canceled claim 7.
Claim Objections
 	Claim 13 objected to because of the following informalities:  lines 9-10 of claim 13 recite, “wherein said first observational tool positioned within said location and remote from said first location device,” which is grammatically improper.  The examiner suggests amending to recite: “wherein said first observational tool is positioned within said location and remote from said first location device.”   In any event, appropriate correction is required. 
 Claim Rejections - 35 USC § 102
  	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 2-3 and 13 are rejected under 35 U.S.C. 102 (a)(1) and/or 102 (a)(2) as being anticipated by ENGLAND et al. (US 2018/0356523, hereinafter “ENGLAND”). 
 	Regarding claim 13, ENGLAND discloses a system for interfacing observational tools with a 3D-modelled space (¶ [0005]: “a system for identifying the location of an agent within an interior of a building, the system includes a location receiver configured to obtain locator information from the agent, the locator information indicating the location of the agent relative to a reference frame; and a model receiver configured to procure a 3D model of the interior of the building.”) comprising:
 	a non-transitory computer-readable storage medium (¶ [0175]: “implemented as a computer program product for use with a computer system. Such implementation may include a series of computer instructions fixed on a tangible medium, such as a non-transient computer readable medium (e.g., a diskette, CD-ROM, ROM, FLASH memory, or fixed disk). The series of computer instructions can embody all or part of the functionality previously described herein with respect to the system.”) hosting a digital location interface platform (e.g., ¶ [0045]: “a system (e.g. 700; FIG. 7)”), 
 	wherein said digital location interface platform is configured to allow a user (e.g., ¶ [0038]: “a person outside of an opaque building”; ¶ [0038]: “manager 188”) to access a digital three-dimensional (3D) representation of a location (¶ [0039]: “a 3D rendering of a building 110 using a 3D model 310 of the building 110 ”; ¶ [0057]: “a 3D model 310 of a building 110”;  ¶ [0096]: “procure a 3D model of the building 110. For example, a model receiver 711 may procure a 3D model of the building 110 from a capture device (e.g., mapping modality 800, described below) or a remote database 132, to name but a few examples.”) 
 stored in memory accessible to said digital location interface platform (¶ [0057]: “stored in a memory, such as a building model database 132, having been created at a prior time. Such a 3D model may be referred to as an "a priori" building model 310.”), 
 wherein said digital location interface platform is further configured to allow said user to access observational data (e.g., ¶ [0040]: “the manager 188 is able cause the display of biometric data 261 of the agent 99 in a biometric display 260. For example, the manager 188 may cause the display of the biometric data 261 by selecting the avatar 299. An avatar 299 may be selected in a variety of ways, such as by clicking on the avatar 299 with a mouse or other controller, or by hand gestures as known in the art of virtual reality headsets such as Oculus Rift or HTC Vive. In some embodiments, the biometric display 260 is displayed near the avatar 299 of the agent 99 to which the biometric data 261 applies so as to correlate the biometric data 261 to that agent.”  NOTE:  As shown in FIG. 2B and FIG. 2C, the heart rate, skin temperature, respiration rate and room temperature of Agent 1 is presented to the manager 188.   )
 from a first observational tool (e.g., ¶ [0046]: “a set of sensors 92”; “the set of sensors 92 and may include other sensors, such a heart rate sensor disposed to measure the heart rage of agent 99, a respiration sensor disposed to measure the respiration rate of agent 99, a skin temperature sensor disposed to measure the skin temperature of agent 99, and a thermometer disposed to measure the ambient temperature of the location of agent 99.”  ¶ [0049]: “use the transmitter 91 to transmit data measured by sensor 91 (or measurements by the sensor set 92; e.g., the heart rate of agent 99, the respiration rate of agent 99, the skin temperature of agent 99; the ambient temperature of the location of agent 99, to name but a few examples) to the antenna 121 of a receiver 120. The receiver 120 is a part of, or at least is in data communication with, a system 700 to provide the measured data to the system 700.”  NOTE:  The examiner is interpreting the set of sensors 92 carried/worn by Agent 1 in FIG. 2B as being the “first observational tool”.   In FIG. 2B Agent 1, and thus the measurement sensors 92 carried/worn by Agent 1, are located on the first floor of the building.), 
  wherein said digital location interface platform (e.g., ¶ [0045]: “system (e.g. 700; FIG. 7)”) is further configured to receive GPS data (e.g., ¶ [0039]: “locator information that identifies the location of the agent 99”;  ¶ [0045]: “system (e.g. 700; FIG. 7) receives locator information at step 610. The locator information includes data that can be used to identify the location of the agent 99 relative to a framework. For example, locator information may be provided by a locator device 90, embodiments of which are described below, worn by or carried by the agent 99.”  ¶ [0071]: “GPS coordinates of the agent.”) from a first location device (¶ [0045]: “locator information may be provided by a locator device 90, embodiments of which are described below, worn by or carried by the agent 99.”  ¶ [0071]: “Other embodiments locate the agent 99 within the building 110 using GPS. In such embodiments, the locator device 90 may include a global positioning system ("GPS") receiver 93. As known in the art of GPS, the GPS receiver locates itself in a reference frame defined by constellation of satellites in orbit around the Earth, to produce, as locator information, GPS coordinates of the agent.”) and visually present said GPS data to said user (¶ [0039]: “Illustrative embodiments display the location of an agent 99 within a 3D rendering of a building 110 using a 3D model 310 of the building 110 in conjunction with locator information that identifies the location of the agent 99. The location information is correlated to the 3D model 310 so that an avatar 299 of the user 99 can be graphically disposed within the 3D rendering of the building.”  ¶ [0042]: “a system that allows a manager 188 to know and track the position of an agent 99 inside of a building 110.”  ¶ [0054]: “The method 600 then displays, preferably on a 3D display device 150, the 3D rendering, including the avatar 299.”  ¶ [0099]: “In other words, the avatar 299 accurately shows the location of the agent 99 within the building 110.”   NOTE: As shown in FIG. 2B, the Agent 2 avatar is located on the second floor of the building.  The examiner is interpreting “the first location device” to be the GPS receiver carried by Agent 2 on the second floor of the building.  Thus, as shown in FIG. 2B, the “first location device” provides the GPS coordinates of Agent 2, and the GPS data is presented as the location of the Agent 2 avatar 299 shown located near the right front corner on the second floor of the building.).
	wherein said first observational tool (e.g., the measurement sensors 92 carried/worn by Agent 1 in FIG. 2B) [is] positioned within said location (e.g., the measurement sensors 92 carried/worn by Agent 1 in FIG. 2B are located on the first floor of the building) and remote from said first location device (e.g., as shown in FIG. 2B, the measurement sensors 92 carried/worn by Agent 1 are located on the first floor of the building which is remote from the locator device 90 including global positioning system ("GPS") receiver 93 worn by or carried by Agent 2 on the second floor of the building.).
 	Regarding claim 2 (depends on claim 13), ENGLAND discloses:
 	wherein said user accesses said digital location interface platform via a website (¶ [0095] Communications module 710 includes circuitry configured to communicate with other devices, such as location device 90 and databases 131, 132 (e.g., if those databases are not within database module 730) to name but a few examples. In some embodiments the communication module 710 may include receiver 120, although in other embodiments the receiver 120 is separate from, but in data communication with, communication module 710.”  ¶ [0096]: “Some embodiments also include a model receiver 711, configured to procure a 3D model of the building 110. For example, a model receiver 711 may procure a 3D model of the building 110 from a capture device (e.g., mapping modality 800, described below) or a remote database 132, to name but a few examples.”  ¶ [0097]: “For example, a model receiver 711 may procure a 3D model of the building 110 from a remote database, for example if the reference frame 410 is not available from database module 730.”  ¶ [0099]: “he rendering module 740 generates the 3D rendering 210 for display on the display device 150.”  ¶ [0101]: “The display interface 760 interfaces with the display device 150 to cause the display device 150 to display the 3D rendering 210 to the observer 188. In preferred embodiments, the display interface 760 also receives manipulator input provided by the observer 188.”  ¶ [0177] Among other ways, such a computer program product may be distributed as a removable medium with accompanying printed or electronic documentation (e.g., shrink wrapped software), preloaded with a computer system (e.g., on system ROM or fixed disk), or distributed from a server or electronic bulletin board over the network (e.g., the Internet or World Wide Web).”). 
 	Regarding claim 3 (depends on claim 2), ENGLAND discloses:
  	a first button (¶ [0055]: “click-on, tap on, or otherwise gesture to) the avatar 299”) layered on said digital 3D representation of said location (¶ [0053]: “Step 650 generates a 3D rendering 210 of the building 110, including an avatar 299 of the agent 99 relative to the building 110.” ¶ [0054] The method 600 then displays, preferably on a 3D display device 150, the 3D rendering, including the avatar 299.” ¶ [0055]: “the observer 188 may activate (e.g., click-on, tap on, or otherwise gesture to) the avatar 299”;  ¶ [0092]: “Once the location of the agent 99 is correlated to a 3D building model 310, a 3D rendering 210 of the building 110 may be generated and displayed on display device 150. Such a rendering includes an avatar 299 of the agent 99 displayed in the 3D rendering of the building in the location of the actual agent 99 within the actual building, and may be referred to as a "composite image." For example, as schematically illustrated by FIGS. 4A and 2B, if the agent 99 is walking across the second floor 112 of the building 110, the 3D rendering would show the avatar 299 at the same location on the second floor of the 3D rendering 210 of the building.”   NOTE: Since the “avatar 299” in the “composite image” can be clicked on or tapped on, the avatar 299 is a type of button layered on the on the displayed 3D rendering of the building model.) wherein said first button is configured to request said data from said first observational tool (e.g., ¶ [0055]: “to cause the display device 150 to show additional information, such as telemetric data”)  , ¶ [0055]: “Optionally, at step 670, the method interacts with an observer 188. For example, the observer 188 may activate (e.g., click-on, tap on, or otherwise gesture to) the avatar 299 to cause the display device 150 to show additional information, such as telemetric data relating to the agent 99 or the environment within the building 110 at the location of the agent 99.”). 
 Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

  	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over ENGLAND et al. (US 2018/0356523) in view of BHIMAVARAPU et al. (US 2018/0252535, hereinafter “BHIMAVARAPU”).
	Regarding claim 4 (depends on claim 3), although not explicit, ENGLAND suggests: 
 	said first observational tool (e.g., ¶ [0046]: “locator device 90” … “including a set sensors 92”) is disposed at said location (¶ [0045]: “locator device 90, …, worn by or carried by the agent 99.”) and configured to observe said location to generate a substantially real-time data stream, wherein said data from said first observational tool comprises said substantially real-time data stream (¶ [0042]: “FIG. 1A schematically illustrates an illustrative environment for use of a system that allows a manager 188 to know and track the position of an agent 99 inside of a building 110. In illustrative embodiments, the building 110 may be experiencing an emergency, the agent 99 may be a responder (e.g., fireman; police; paramedic), and the manager 188 may be an on-scene commander.” ¶ [0046]: “locator device 90” … “including a set sensors 92”;   ¶ [0046]: “In general, the set of sensors 92 and may include other sensors, such a heart rate sensor disposed to measure the heart rage of agent 99, a respiration sensor disposed to measure the respiration rate of agent 99, a skin temperature sensor disposed to measure the skin temperature of agent 99, and a thermometer disposed to measure the ambient temperature of the location of agent 99.”  NOTE: Obviously, in an emergency situation involving first responders, one of ordinary skill in the art would understand that the monitoring of a fireman’s location in the building, heart rate, respiration rate, skin temperature and the ambient temperature at the location in the building would only be useful if the sensor data is generated and transmitted in real-time.).
 	Nevertheless, whereas ENGLAND may not be entirely explicit as to, BHIMAVARAPU clearly teaches:
 	said first observational tool (¶ [0038]: “sensors 28”  ¶ [0051]: “Any of the aforementioned sensors 28 may be utilized individually, or in combination with one or more of the other sensors 28. The patient transport apparatus may be equipped with any other type of sensors 28 including, but not limited to proximity sensors (e.g., ultrasonic, capacitive, photoelectric, inductive, magnetic, etc.), image sensors (e.g., cameras, camera modules, CCD-based, CMOS-based, etc.), motion detectors (infrared, ultrasound, microwave, radar etc.), and the like. Additionally, multiple sensors 28 may be integrated into a single unit comprising a common housing or PCB on/in which the sensors 28 are disposed.”) is disposed at said location (¶ [0024]: “The patient transport apparatuses 26 are equipped with sensors 28 configured to produce readings as the patient transport apparatuses 26 move in the facility 22. A server 30 is configured to receive the readings from the sensors 28 over one or more networks 32a, 32b.”   ¶ [0069]: “In one embodiment, the readings may be indicative of paths of movement of the patient transport apparatuses 26 throughout the facility 22. The paths of movement may be determined in various manners. For example, current locations of the patient transport apparatuses 26 may be transmitted and logged, either by the patient transport apparatuses 26 or by the server 30.”    Alternatively, ¶ [0112]: “In another example, as shown in FIG. 11, the virtual map 20 comprises a layer 160c configured to provide links to camera images 170 of the facility 22. The images 170 are real-world images of the facility 22 taken at selected locations 172 as though an individual were standing at the selected location 172. As such, the layer 160c provides individuals with a reference as to how the facility 22 looks at the selected location 172. The individual may select or click a display of the computing device 140, 150 at the selected locations 172 on the virtual map 20 where the layer 160c indicates images 170 have been captured. The layer 160c is configured to display (as a pop-up, overlay, or in a separate window) images 170 that have been taken for the selected location 172.”) and configured to observe said location to generate a substantially real-time data stream (¶ [0039]: “The readings may be sent to the server 30 using any type of data communication scheme or protocol. Readings may be transmitted near instantaneously (real-time), or periodically and in bulk. For example, readings may be time stamped and uploaded to the server 30 with the time stamped data. The readings of the sensors 28 may be modified, converted, transformed, grouped, or otherwise manipulated before being sent to the server 30 such that the server 30 does not technically receive readings themselves, but rather data representations of the readings. The readings may also be received by the server 30 as meta-data.”  ¶ [0110]: “One example of the layer 160a is shown in FIG. 9 wherein the layer 160a is provided for displaying real-time signal strengths 162 of access points 34 disposed throughout the facility 22. The signal strengths 162 may vary depending on the configuration of the access point 34 and electromagnetic interferences, such as walls, equipment, etc. The signal strengths 162 may be recorded by the sensors 28 of the patient transport apparatuses 26 and transmitted to the server 30 for analysis by the layering sub-module 46. The signal strengths 162 may be updated in real-time as sensor 28 signals transmit readings in real-time. The virtual map 20 in conjunction with this layer 160a, provides insight into overlap in signal strengths 162 and possible dead zones where access points 34 signals are not reaching.”),
 wherein said data from said first observational tool comprises said substantially real-time data stream (¶ [0039]: “The readings may be sent to the server 30 using any type of data communication scheme or protocol. Readings may be transmitted near instantaneously (real-time), or periodically and in bulk. For example, readings may be time stamped and uploaded to the server 30 with the time stamped data. The readings of the sensors 28 may be modified, converted, transformed, grouped, or otherwise manipulated before being sent to the server 30 such that the server 30 does not technically receive readings themselves, but rather data representations of the readings. The readings may also be received by the server 30 as meta-data.”  ¶ [0110]: “One example of the layer 160a is shown in FIG. 9 wherein the layer 160a is provided for displaying real-time signal strengths 162 of access points 34 disposed throughout the facility 22. The signal strengths 162 may vary depending on the configuration of the access point 34 and electromagnetic interferences, such as walls, equipment, etc. The signal strengths 162 may be recorded by the sensors 28 of the patient transport apparatuses 26 and transmitted to the server 30 for analysis by the layering sub-module 46. The signal strengths 162 may be updated in real-time as sensor 28 signals transmit readings in real-time. The virtual map 20 in conjunction with this layer 160a, provides insight into overlap in signal strengths 162 and possible dead zones where access points 34 signals are not reaching.”).
 	Thus, in order to obtain a more versatile tracking and monitoring system having the cumulative features and/or functionalities taught by ENGLAND and  BHIMAVARAPU, it would have been obvious to one of ordinary skill in the art to have modified the system taught by ENGLAND so as to include the real-time transmission of data from observational sensors, as expressly taught by BHIMAVARAPU.
	Regarding claim 5 (depends on claim 4), BHIMAVARAPU further teaches:
 	said digital location interface platform is further configured to display said data from said first observational tool in substantially real-time (¶ [0110]: “One example of the layer 160a is shown in FIG. 9 wherein the layer 160a is provided for displaying real-time signal strengths 162 of access points 34 disposed throughout the facility 22. The signal strengths 162 may vary depending on the configuration of the access point 34 and electromagnetic interferences, such as walls, equipment, etc. The signal strengths 162 may be recorded by the sensors 28 of the patient transport apparatuses 26 and transmitted to the server 30 for analysis by the layering sub-module 46. The signal strengths 162 may be updated in real-time as sensor 28 signals transmit readings in real-time. The virtual map 20 in conjunction with this layer 160a, provides insight into overlap in signal strengths 162 and possible dead zones where access points 34 signals are not reaching.”). 
  	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ENGLAND et al. (US 2018/0356523) in view of BHIMAVARAPU et al. (US 2018/0252535), further in view of KRIEGER (US 2004/0138901).
Regarding claim 6 (depends on claim 5), ENGLAND discloses:
 	said first observational tool is one of a stationary closed-circuit television (CCTV) camera, a mobile camera system, a body cam, or a license plate scanner (¶ [0072]: “For example, the building 110 may include internal sensors 430 in known locations of the building 110. The internal sensors 430 are disposed at know locations in the building, and therefore define a reference frame. For example, the locations of the internal sensor 430 may be registered to a CAD model of the building 110.”    ¶ [0073]: “the sensors 430 may be cameras, such as security cameras.”).  
 	BHIMAVARAPU also discloses: 
	said first observational tool is one of a stationary closed-circuit television (CCTV) camera, a mobile camera system, a body cam, or a license plate scanner (¶ [0051]: “Any of the aforementioned sensors 28 may be utilized individually, or in combination with one or more of the other sensors 28. The patient transport apparatus may be equipped with any other type of sensors 28 including, but not limited to proximity sensors (e.g., ultrasonic, capacitive, photoelectric, inductive, magnetic, etc.), image sensors (e.g., cameras, camera modules, CCD-based, CMOS-based, etc.), motion detectors (infrared, ultrasound, microwave, radar etc.), and the like. Additionally, multiple sensors 28 may be integrated into a single unit comprising a common housing or PCB on/in which the sensors 28 are disposed.”  ¶ [0112]: “In another example, as shown in FIG. 11, the virtual map 20 comprises a layer 160c configured to provide links to camera images 170 of the facility 22. The images 170 are real-world images of the facility 22 taken at selected locations 172 as though an individual were standing at the selected location 172. As such, the layer 160c provides individuals with a reference as to how the facility 22 looks at the selected location 172. The individual may select or click a display of the computing device 140, 150 at the selected locations 172 on the virtual map 20 where the layer 160c indicates images 170 have been captured. The layer 160c is configured to display (as a pop-up, overlay, or in a separate window) images 170 that have been taken for the selected location 172.”  ¶ [0113]: “The images 170 may be static or dynamic. In some instances, the images 170 may be panoramic such that the facility 22 is captured at various angles. The images 170 may be acquired using any suitable technique. In one example, the patient transport apparatuses 26 are equipped with cameras for periodically capturing images 170 of the facility 22 as the patient transport apparatuses 26 move throughout the facility for healthcare related purposes. Data from the captured images 170 may be transmitted to the server 30 for analysis by the layering sub-module 46 for generating the layer 160c.”).  
 	 Although arguably inherently taught or at least rendered obvious by, ENGLAND and BHIMAVARAPU fail to explicitly disclose that, when the first observational tool is a camera, the data from the first observational tool comprises a substantially real-time data stream (as required by claim 4).
 	Nevertheless, whereas ENGLAND and BHIMAVARAPU may not be entirely explicit as to, KRIEGER clearly teaches:
  	said first observational tool is one of a stationary closed-circuit television (CCTV) camera, a mobile camera system, a body cam, or a license plate scanner, and the data from the first observational tool comprises a substantially real-time data stream (¶ [0009]: “Turning now to FIG. 1, an operator 10 is shown holding an audio/video acquisition device which digitizes images and sounds. On the back of operator 10 is a wireless transceiver 14 which is connected to the audio/video acquisition device 12 to transmit signals acquired by the device to an internet site. Wireless transceiver 14 also receives signals from the site which direct the operator in the movements of audio/video device 12. These directions from the site can be in the form of voice over IP, or may be directions sent from a qwerty keyboard, pen device, touch screen, or some other digital mechanism for conveying directions to operator 10. Both the feed from the acquisition device and the instructions can be conveyed by a wi-fi net hub, satellite uplink, and 802.11 transceiver, cellular transceivers, or other wireless methods known in the art for transceiving signals in near real-time. As used herein, the term "near real-time" means that the signals and instructions are received at the same time they are transmitted, subject only to the lag in the transceiving process. Operator 10 receives these instructions through wireless transceiver 14 and can audibly or visually decipher these on a directional display 16. Directional display 16 is located on the back of audio/video device 12 so that the operator 10 may receive the instructions and audibly or visually perceive those instructions while operating audio/video device 12.”  ¶ [0004]: “a near real-time, self-directed virtual tour at the remote site. An image acquisition device such as a digital video camera is either manually operated or placed upon a transportation device such as a car, train, bicycle, or even a robot. The acquisition device also is audio capable and both audio and video data is streamed to an internet site where it can be viewed by many people.”  ¶ [0005]: “Through live streaming of video and audio, a viewer experiences the city, countryside, or building by providing specific instructions such as turn left, turn right, zoom in, pan left, pan right, etc. If an item of interest is discovered, the viewer then forwards instructions in near real time to the operator who then follows those instructions to provide an individualized experience for the viewer. Since the audio and video stream is provided to a website, a family may all log onto the same web site from separate locations and enjoy the experience together.”).
 	Thus, in order to obtain a more versatile system having the cumulative features/functionalities taught by ENGLAND,BHIMAVARAPU and KRIEGER, it would have been obvious to one of ordinary skill in the art to have modified the system taught by the combination of ENGLAND and BHIMAVARAPU so as to incorporate real-time streaming of image data from a mobile camera, as taught by KRIEGER.
   	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over ENGLAND et al. (US 2018/0356523) and BHIMAVARAPU et al. (US 2018/0252535) in view of KRIEGER (US 2004/0138901), and further in view of O’CONNOR et al. (US 2018/0206099, hereinafter “O’CONNOR”), and still further in view of BOUFFARD et al. (US 2017/0334559, hereinafter “BOUFFARD”). 
  	Regarding claim 8 (depends on claim 6), whereas ENGLAND, BHIMAVARAPU  and KRIEGER may not be entirely explicit as to, O’CONNOR teaches:
 	a first location zone (e.g., ¶ [0065]: “various work zones ”;  ¶ [0065]: “an area considered to be the danger zone”) layered on said digital 3D representation of said location (¶ [0065]: “displayed on the GUI”) (¶ [0056]: “In one configuration, the ambient temperate data representing the temperature inside the structure in each area where a firefighter is present will be represented as a heat map overlay by the computer program available on the portable computer 52. The heat map illustrates the temperatures at various points throughout the building based on temperature data received from each PTU 150 in relation to the time. The heat map may be displayed as color changes and shading over a map display of the internal structure of the building. The heat map may also indicate the stability of certain areas of a building.”   ¶ [0057]: “As shown in FIG. 5, the heat map 510 may be generated according to the following steps. First, each PTU 150 sends data packets 502 that are time-stamped 504 to the processing unit 100. As shown in FIG. 5, the processing unit 100 may provide the time-stamp 504 for the data packet 502. However, it should be appreciated by those having ordinary skill in the art that the time-stamp may be provided by the PTU 150 itself. The processing unit 100 will couple the ambient temperature and location data from the PTUs with a map of the structure to provide the heat map.”  ¶ [0065]: “In a configuration, the Accountability Officer or other user of the portable computer 52 may identify various work zones using geofencing and the GUI of the computer program. The user of the portable computer 52, may, for example, select an area considered to be the danger zone and/or a rehabilitation area. The danger zone, in one configuration, may be a representation of a burning building and a forty (40) foot radius around the building displayed on the GUI and the rehabilitation area may represent where the rehabilitation truck, for example, an ambulance is positioned at the scene of an emergency. Thus, when an individual with a PTU 150 is outside of the danger zone, certain algorithms, including but not limited to the posture and motion detection algorithms may not be processed by the processors 104, 180. An indicator may be provided on the GUI to indicate the zone location of an individual wearing a PTU. For example, an icon representing a particular individual wearing a PTU may change to different colors when in each of the different zones. As shown in FIG. 7, the method steps may include, but are not limited to a user of the portable computer 52 first selecting an area on the display representing the danger zone and rehabilitation zone according to steps 700 and 702. Next, the system 10 will determine if the PTU 150 user is in the danger zone 704. If the answer is yes, the processors 104, 180 will continue to process the algorithms according to step 706. Further, the GUI may provide a location indicator for that particular PTU 150 user indicating that individual is within the danger zone according to step 708. For example, a representation of the user on the display of the portable computer 52 may be red. If the answer is no, certain algorithms will not be processed by the processors 104, 180 according to step 710. As set forth in step 712, the system 10 will determine if the individual is within the rehabilitation zone according to step 712. If the answer is yes, a location indicator may be provided on the display of the GUI showing the PTU 150 user is in the rehabilitation zone according to step 714. For example, a representation of the PTU 150 user on the display of the portable computer 52 of the PTU 150 user in the rehabilitation zone may include the color yellow.”  ¶ [0056]: “In one configuration, the ambient temperate data representing the temperature inside the structure in each area where a firefighter is present will be represented as a heat map overlay by the computer program available on the portable computer 52. The heat map illustrates the temperatures at various points throughout the building based on temperature data received from each PTU 150 in relation to the time. The heat map may be displayed as color changes and shading over a map display of the internal structure of the building. The heat map may also indicate the stability of certain areas of a building. The colors may be displayed with the temperature measurements in degrees Fahrenheit or Celsius pinned inside the image or within a legend. The heat map may also display other ambient information including, but not limited to gas levels, pressure and humidity.”), 
 	wherein said first location zone corresponds to a set of GPS coordinates within said location (¶ [0065]: “identify various work zones using geofencing”;  ¶ [0077]: “As set forth in FIG. 14, in one configuration, a method of location determination 802 is shown. In this method 802, using the PTU 150, measurements by the IMU 162, radio location sensor 158, and/or GPS 160 are performed according to step 804. Then, a location estimate of the individual having the PTU 150 is determined according to step 806.”  ¶ [0077]: “if available, GPS 160, may also be used to determine the location estimate of the individual having the PTU 150.”  NOTE:  Although O’CONNOR is not entirely explicit as to the geofenced zones corresponding to a set of GPS coordinates, to one of ordinary skill in the art, O’CONNOR’s use of geofencing in combination with GPS location determination nevertheless clearly suggests, and/or renders obvious, that the geofenced zone(s) correspond to a set of GPS coordinates.).
 	Thus, in order to obtain a more versatile system having the cumulative features and/or functionality taught by ENGLAND, BHIMAVARAPU, KRIEGER and O’CONNOR, it would have been obvious to one of ordinary skill in the art to have further modified the tracking and monitoring visualization system taught by the combination of ENGLAND, BHIMAVARAPU and KRIEGER to include the work zone geo-fencing functionality taught by O’CONNOR.
 	Whereas ENGLAND, BHIMAVARAPU, KRIEGER and O’CONNOR may not be entirely explicit as to, BOUFFARD nonetheless clearly teaches: 
 	said first location zone (e.g., ¶ [0072]: “boundary geofence”) corresponds to a set of GPS coordinates within said location (e.g., ¶ [0072]: “correlate the traced shape to location information in the real-world as illustrated by the images (e.g., GNSS coordinates, such as GPS coordinates, that correspond to the traced shape)”) (¶ [0072]: “The user of User Device A 310 may interact with user interfaces 316 to describe a flight boundary geofence (as described above with respect to FIG. 2A) for a UAV to enforce. For instance, as described above, the flight plan determination engine 302 can provide images of a location, and a flight boundary geofence can be presented on the user interfaces over the images. The user interface 316 can provide functionality for the user to select a presented shape (e.g., a polygon), and further functionality enabling the user to drag and/or drop the shape to surround an area of interest in the received images that limits allowable locations of a UAV to locations within the shape. Optionally, the user interface 316 may allow a user of User Device 310 to trace (e.g., using a finger or stylus) a particular shape onto a touch-screen display of the user device 310, and the flight plan determination engine 302 can store information describing the trace as a flight boundary geofence. That is, User Device 310 can provide information describing the traced shape to the flight plan determination engine 302 (e.g., coordinates associated with the images), and the flight plan determination engine 302 can correlate the traced shape to location information in the real-world as illustrated by the images (e.g., GNSS coordinates, such as GPS coordinates, that correspond to the traced shape). Additionally, the geofence boundary can be described by one or more boundaries of a polygon, or one or more points located on an outside of the polygon, that are connected by lines, curves, and so on. The flight plan determination engine 302 can store the geofence boundary according to the points and curve information (e.g., Bezier curves).”).
 	Thus, in order to obtain an even more versatile system having the cumulative features and/or functionality taught by ENGLAND, BHIMAVARAPU, KRIEGER, O’CONNOR and BOUFFARD, it would have been obvious to one of ordinary skill in the art to have modified the 3D tracking and monitoring visualization system taught by the combination ENGLAND, BHIMAVARAPU, KRIEGER and O’CONNOR to further include the functionality of correlating a user-traced geo-fence shape on images of a location displayed on a user interface to GPS coordinate location information in the real-world, as expressly taught by BOUFFARD.
 	Regarding claim 9 (depends on claim 8), O’CONNOR further teaches:
 	said digital location interface platform is further configured to send an alert when said GPS data from said first location detection device contains a GPS position that is within said first location zone (¶ [0058]: “The processing unit 100 will compare the ambient temperature data to a set of structure heat tolerance data 508. If the ambient temperature is above the structure heat tolerance, the processing unit 100 will send an alert 512 to the portable computer 52 and/or the PTUs. The processing unit 100 will time stamp 514 the alert 512 and in a configuration, send the alert to the PTU 150 and/or the portable computer 52. The processing unit 100 may also determine if rapid changes in temperature are occurring. In the event of a fire, the processing unit will report whether the fires is at a growth stage, fully-developed stage, or declining state. The processing unit 100 may also indicate the occurrence of a flashover or backdraft. In the event the processing unit 100 determines a potential collapse of the structure based on temperature and time data, the processing unit 100 will send a collapse alert to the portable computer and/or any PTU within a predetermined range of the structure at risk of collapsing.”   ¶ [0065]: “In a configuration, the Accountability Officer or other user of the portable computer 52 may identify various work zones using geofencing and the GUI of the computer program. The user of the portable computer 52, may, for example, select an area considered to be the danger zone and/or a rehabilitation area. The danger zone, in one configuration, may be a representation of a burning building and a forty (40) foot radius around the building displayed on the GUI and the rehabilitation area may represent where the rehabilitation truck, for example, an ambulance is positioned at the scene of an emergency. Thus, when an individual with a PTU 150 is outside of the danger zone, certain algorithms, including but not limited to the posture and motion detection algorithms may not be processed by the processors 104, 180. An indicator may be provided on the GUI to indicate the zone location of an individual wearing a PTU. For example, an icon representing a particular individual wearing a PTU may change to different colors when in each of the different zones. As shown in FIG. 7, the method steps may include, but are not limited to a user of the portable computer 52 first selecting an area on the display representing the danger zone and rehabilitation zone according to steps 700 and 702. Next, the system 10 will determine if the PTU 150 user is in the danger zone 704. If the answer is yes, the processors 104, 180 will continue to process the algorithms according to step 706. Further, the GUI may provide a location indicator for that particular PTU 150 user indicating that individual is within the danger zone according to step 708. For example, a representation of the user on the display of the portable computer 52 may be red. If the answer is no, certain algorithms will not be processed by the processors 104, 180 according to step 710. As set forth in step 712, the system 10 will determine if the individual is within the rehabilitation zone according to step 712. If the answer is yes, a location indicator may be provided on the display of the GUI showing the PTU 150 user is in the rehabilitation zone according to step 714. For example, a representation of the PTU 150 user on the display of the portable computer 52 of the PTU 150 user in the rehabilitation zone may include the color yellow.”   ¶ [0077]: “As set forth in FIG. 14, in one configuration, a method of location determination 802 is shown. In this method 802, using the PTU 150, measurements by the IMU 162, radio location sensor 158, and/or GPS 160 are performed according to step 804. Then, a location estimate of the individual having the PTU 150 is determined according to step 806.”  ¶ [0077]: “if available, GPS 160, may also be used to determine the location estimate of the individual having the PTU 150.”). 
 	Regarding claim 10 (depends on claim 9), O’CONNOR further teaches:
 	said first location detection device (¶ [0064]: “PTU 150”; ¶ [0041]: “the Personal Tracking Unit (PTU) 150,”) is associated on said digital location interface platform (¶ [0067]: “The PTU 150 will send a signal to the server continuously until the PTU 150 receives a confirmation signal confirming connectivity and successful login. Once the PTU 150 is connected to the system 10, the PTU 150 will transmit the PID user data 300 to the command unit through the processing unit 100 permitting the OIC to identify the individual, and in some configurations, the linked PTU 150 on the display of the portable computer 52.” ) with a first invitee (¶ [0064]: “The first responders, for example, firefighters, will each acquire a PTU 150,”  ¶ [0066]: “each individual is assigned a set of PID user data 300 that is unique to that individual, which may be stored by a PTU holding device or other type of device that is separate from the PTU and capable of retaining a PID user data 300. The PID user data 300 is then detected by a PTU 150 only when the PTU is proximate to, coupled to, or connected to, the PTU holding device.”  NOTE:  Only individuals who acquire a PTU 150 and are assigned a set of PID user data 300 are “invited” to connect to the system.). 
 	Regarding claim 11 (depends on claim 10), O’CONNOR further teaches:
 	said alert  is sent to (e.g., ¶ [0058]: “send a collapse alert to”) an alert device associated with said first invitee (e.g., ¶ [0058]: “any PTU within a predetermined range”;  ¶ [0006]: “the first personal tracking unit coupled to a first set of user identification data of a first individual”)  (¶ [0058]: “In the event the processing unit 100 determines a potential collapse of the structure based on temperature and time data, the processing unit 100 will send a collapse alert to the portable computer and/or any PTU within a predetermined range of the structure at risk of collapsing.”).
Response to Arguments
 	Applicant's arguments filed May 3, 2022 have been fully considered but they are not persuasive.
  	In the 1st full paragraph on page 5 of the REMARKS, applicant argues that “England fails to teach or suggest at least the limitations ‘configured to allow said user to access observational data from a first observation tool … wherein said first observational tool positioned within said location and remote from said first location device”.”
  	The examiner respectfully disagrees for at least the reasons already cited and explained in the rejection of claim 13 under 35 U.S.C. § 102 herein-above.
   	Also, in the 1st full paragraph on page 5 of the REMARKS, applicant argues that “the system of England is designed to avoid the use of sensors within the structure.  See England at ¶ 41.”
  	The examiner respectfully disagrees.
 	To begin with, the examiner must point out the “sensors within the structure” only means “sensors inside the structure”, not, as applicant appears to suggest, “sensors that are part of the facilities of the structure.”  As such, any sensor located inside the building, including sensors carried or worn by personnel located inside the building, are “sensors within the structure.”
  	In the last sentence of the 1st full paragraph on page 5 of the REMARKS, applicant argues that “Even if a location sensor is contemplated, England does not teach or suggest allowing a user to directly access that sensor’s data (such as a camera feed) from the remote platform” (emphasis added).
 The examiner respectfully fails to see the pertinence of applicant’s discussion of England’s failure to teach or suggest allowing a user to directly access a location sensor’s data (such as a camera feed) from the remote platform since claim 13 does not recite directly accessing the data of a location sensor from the remote platform.  Nevertheless, ENGLAND does teach directly accessing the location data (GPS coordinates) from the location device 90 including GPS receiver 93 worn or carried by the agent 99 (see ¶ [0071] and FIG. 2B showing the location agents, as per GPS coordinate data, in the building by rendering avatars 299 at corresponding virtual locations in the model of the building).
 In the 2nd full paragraph on page 5 of the REMARKS, applicant asserts, “For at least these reasons, England fails to teach or suggest the limitations recited above as required by independent claim 13.  Therefore, Applicant respectfully asserts that independent claim 13, and its respective dependent claims, are not anticipated by England.”
 The examiner respectfully disagrees for the reasons cited and explained herein-above in the anticipation rejections of claim 13 and its dependent claims 2 and 3.  Refer to the rejections under 35 USC § 102 of claims 13 and 2-3 herein-above.
 In the 4th full paragraph on page 5 of the REMARKS, applicant asserts “it remains well-settled law that an obvious rejection requires a suggestion of all of the claim elements.” (emphasis added)
 In response to applicant’s argument that “a suggestion of all of the claim elements” is required, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
 In the 1st paragraph on page 6 of the REMARKS, applicant again asserts that “England fails to establish that every limitation of independent claim 13 was known in the prior art.  Moreover, Bhimavarapu fails to remedy these deficiencies.”
 The examiner respectfully disagrees.
 As already established and explained above, England does disclose every limitation of independent claim 13, and, as such, Bhimavarapu need not remedy any supposed deficiencies since none exist.
Starting at the beginning of the 2nd sentence in the 1st paragraph on page 6 of the REMARKS, applicant asserts: “While Bhimavarapu may disclose the uploading of real-time data from observational tools, the incorporation into England would frustrate the former’s purpose and design.  Set out above, England particularly avoids the use of on-location sensors.  The system is designed to frame a location utilizing user-worn observational tools on site.”
The examiner respectfully disagrees.
Contrary to applicant’s assertions, England does not particularly avoid the use of on-location sensors (i.e., infrastructure-based “internal sensors 430” in the parlance used by England).  While England teaches that location sensors that are worn or carried by an agent are preferable, England clearly discloses that infrastructure-based internal sensors 430 (such as surveillance cameras) can also be used to determine the locations of agents 99 (see at least ¶ [0072]-[0073] and/or FIG. 4A).
 Clearly, since the system is designed to be used by first responders (e.g., ¶ [0042]: “the building 110 may be experiencing an emergency, the agent 99 may be a responder (e.g., fireman; police; paramedic), and the manager 188 may be an on-scene commander.”), and since tracking the location of the agents 99 within the building is paramount for the intended functionality of the system, relying on infrastructure-based internal sensors 430, in particular surveillance cameras, would limit the use of the system to only buildings that have surveillance cameras or other infrastructure-based internal sensors 430.  First responders and emergency personnel do not have the luxury of only operating in buildings that have infrastructure-based sensors 430 such as surveillance cameras, hence England’s disfavor for the use of infrastructure-based sensors 430, for the purpose of agent location determination.  Agent worn or carried location devices 90 are universal since they do not depend on any infrastructure.  
Nevertheless, although England addresses the possibility of using internal sensors 430 such as infrastructure-based surveillance cameras for the purpose of determining agent location, England is merely silent regarding the use and/or incorporation of any available infrastructure-based sensors 430 such as surveillance cameras for their customarily intended use as an observational tool.  However, it is also worth noting that, as per ¶ [0073] of England’s disclosure, the system is able to access data from surveillance cameras in the building at least for determining the location of agents therein.   
Furthermore, nothing anywhere in England’s disclosure, in any way, prohibits the use of infrastructure-based surveillance (i.e., “observational”) cameras for their customary purpose of providing observational data of the environment within a building.  It is the examiner’s opinion that England only fails to discuss the use of infrastructure-based surveillance cameras to obtain environmental observational data because it is too obvious to warrant any discussion.  The well-known and customary purpose of  surveillance cameras is to surveil a location, not necessarily to determine the location of personnel.  And as already noted, at least at the present time, surveillance cameras are not universally present in every building, and, for at least that reason, would be less preferable than agent carried location devices 90 for use in determining the location of agents within a building that are responding to an emergency.  
However, in order to obtain a more complete understanding of the conditions inside a building where agents are responding to an emergency, it would be obvious to one of ordinary skill in the art to also take advantage of any available on-site surveillance data in addition to monitoring the sensors 92 worn or carried by the agents 99.  Hence, in order to obtain a more versatile system providing greater safety for emergency responder personnel, one of ordinary skill in the art would be motivated to modifying England’s system to further incorporate the capability of providing the manager 188 access any available surveillance data from any infrastructure-based internal sensors 430 (FIG. 4A), if such infrastructure-based internal sensors 430 are present within the building.
In the 2nd paragraph on page 6 of the REMARKS, applicant essentially asserts that claims 4 and 5 are patentable at least by virtue of their dependence on independent claim 13.
However, independent claim 13 stands rejected, and, as such, dependent claims 4 and 5 are unallowable at least by virtue of their dependence upon a rejected base claim, as well as for the particular reasons applied above in the rejections of claims 4 and 5.
In the 4th paragraph on page 6 of the REMARKS, applicant argues that “England and Bhimavarapu fail to establish that every limitation of independent claim 13 was known in the prior art. Moreover, Krieger fails to remedy these deficiencies.”
  The examiner respectfully disagrees because applicant’s argument is baseless since, as explained above, England does in fact anticipate every limitation of claim 13, as recited.
In the last sentence of the 4th paragraph on page 6 of the REMARKS, applicant argues that “Krieger does not teach, suggest, or motivate the proposed combination.”
 The examiner respectfully disagrees with applicant’s conclusory assertion.  Moreover, regarding applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would be motivated to combine the teachings of England, Bhimavarapu and Krieger in order to obtain a more versatile system for increasing emergency responder safety and awareness by providing location and vital measurements of responders via sensors carried or worn by the responders (as taught by England) as well as real-time observational data of any environmental hazards in the building that can be obtained through infrastructure-based surveillance cameras, as taught by Bhimavarapu and/or Krieger. 
 In the last paragraph on page 6 of the REMARKS, applicant essentially asserts that claim 6 is patentable at least by virtue of its dependence on independent claim 13.
However, independent claim 13 stands rejected, and, as such, dependent claim 6 is unallowable at least by virtue of its dependence upon a rejected base claim, as well as for the reason applied specifically in the rejection of claim 6 above.
 In the 2nd  paragraph on page 7 of the REMARKS, applicant argues that “England, Bhimavarapu and Krieger fail to establish that every limitation of independent claim 13 was known in the prior art. Moreover, O’Connor and Bouffard fail to remedy these deficiencies.”
 The examiner respectfully disagrees because applicant’s argument is baseless since, as explained above, England does in fact anticipate every limitation of claim 13, as recited.
 In the 3rd paragraph on page 7 of the REMARKS, applicant essentially asserts that claims 8-11 are patentable at least by virtue of their dependence on independent claim 13.
However, independent claim 13 stands rejected, and, as such, dependent claims 8-11 are unallowable at least by virtue of their dependence upon a rejected base claim, as well as for the particular reasons applied above in the rejections of claims 8-11.
Conclusion
 At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
 Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on Monday-Friday, 10:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON, can be reached at 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675